Citation Nr: 1232889	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-22 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to a compensable rating for hemifacial muscular spasm under the left eye.

3.  Entitlement to a compensable rating for tension headaches.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to June 1991 and from March 2004 to February 2009.  She also had additional service with the Army National Guard (ANG).  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).  In February 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  At the Travel Board hearing the Veteran was granted a 30 day abeyance period for submission of additional evidence.  No additional evidence was received during such period.

The claims seeking increased ratings are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

The Veteran's currently diagnosed obstructive sleep apnea had its onset in service.


CONCLUSION OF LAW

Obstructive sleep apnea was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice or duty to assist omission is harmless.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Initially, Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file does not contain any evidence pertinent to the matters at hand.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A disorder may be service connected if the evidence of record shows that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third elements discussed above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Service connection also may be granted for [a disease] initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303 (d).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Although the Veteran had subsequent service with the ANG, the service treatment records (STRs) show that she initially reported a history of trouble sleeping on examination in June 2008; thus, during her second period of active duty service and prior to the ANG service.  These records include a July 2008 notation of terminal insomnia and nonrestorative sleep.  Although a finding of "no sleep apnea" is also noted, the Veteran had not undergone sleep study at the time of the this treatment.  

The record reflects that the Veteran had a sleep study in June 2009, at which time obstructive sleep apnea was diagnosed and the use of CPAP machine was prescribed.

During her February 2011 Travel Board hearing, the Veteran testified that she was found to have insomnia in service and not sleep apnea, but that her symptomatology (that was eventually diagnosed as sleep apnea following the sleep study) did not change from the time she began experiencing sleeping problems to the time she was diagnosed with obstructive sleep apnea, several months after separating from service.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Here, it is undisputed that the Veteran currently has sleep apnea, as she was diagnosed with it following a sleep study in February 2009.  The Veteran has credibly testified at a hearing before the Board that she first began experiencing sleeping problems in service, but was unable to get scheduled for a sleep study until several months after separation from active duty.  The Veteran is considered competent to report first experiencing sleeping problems, and she her testimony very logically explained why she had not been able to get an appointment for a sleep study while in service.  Thus, her testimony is considered sufficient to establish continuity of symptomatology from the time she was in service until sleep apnea was diagnosed several months after separation.

Accordingly, the Board finds that the evidence reasonably supports a finding that the Veteran's obstructive sleep apnea had its onset in service, and has persisted since.  See Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  Consequently, service connection for obstructive sleep apnea is warranted.


ORDER

Service connection for sleep apnea is granted.


REMAND

Regarding the increased rating claims, the Veteran has not been evaluated for her hemifacial muscular spasm under the left eye or tension headaches since October 2009 (nearly 3 years ago).  During February 2011 Travel Board hearing, the Veteran suggested that her hemifacial muscular spasms under the left eye increased, including to the right side, when she is overly tired and may be related to her sleep problems.  She also reported that her headaches had increased in severity since the October 2009 VA examination from once every three weeks, lasting up to two days to occurring every other week and usually lasting three days.  

Given that the last VA examination was in 2009, and that the Veteran has essentially asserted that her headaches and hemifacial muscular spasms have become at the very least more symptomatic, a remand is necessary to provide the Veteran with a contemporaneous examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  
 
Finally, the record suggests the Veteran receives ongoing treatment for her hemifacial muscular spasms, headaches, and sleep apnea.  The most recent VA treatment records associated with the claims folder are dated in July 2010 and she has testified that she has received private treatment for her claimed disabilities.  VA medical records are considered to be constructively of record; reports of any private treatment may contain pertinent information, and must be secured.


Accordingly, the case is REMANDED for the following action:

1.  The RO should also ask the Veteran to identify all providers of treatment she has received for her claimed disabilities since her February 2009 discharge from active duty service, to specifically include the private treatment referred to during her February 2011 Travel Board hearing, and to provide authorizations for VA to obtain records of any such private treatment.  The RO should secure for the record copies of complete clinical records of the identified treatment (i.e., any not already associated with the claims folder).  The Veteran should be notified if records from any provider she identifies are not received pursuant to the RO's request.  Whether or not she responds, the RO should secure complete records of all VA treatment she has received for the disabilities from July 2010 to the present.

2.  After the development requested above is completed, the RO should arrange for a neurologic examination of the Veteran to determine the current severity of her hemifacial muscular spasm under the left eye and tension headaches as well as any connection between these disabilities and her now service-connected sleep apnea.  The Veteran's claims file should be provided and a complete rationale should be provided for any opinion expressed.
 
Based on a review of the record and examination of the Veteran, the examiner should offer opinions that respond to the following:

a)  Regarding the Veteran's tension headaches, the examiner should specifically offer comment on the nature, frequency, duration, and severity of the headaches, and specifically whether the record reflects headaches of a nature consistent with prostrating attacks.

b)  Regarding the hemifacial muscular spasm, the examiner is asked to describe any objective neurological abnormalities, either motor or sensory, on both the left and right side.  The examiner should describe whether such abnormalities are consistent with complete or incomplete paralysis, neuritis or neuralgia of any nerve.  If there is incomplete paralysis, neuritis, or neuralgia of any nerve, the examiner should identify the nerve affected and assess whether such paralysis is mild, moderate, moderately severe, or severe.

The examiner should specifically comment on the relationship, if any, between the Veteran's hemifacial muscular spasm and tension headaches and her now service-connected sleep apnea.  

The examiner should comment on the Veteran's specific complaints of functional impairment (noting whether they are consistent with clinical findings) and must explain the rationale for all opinions offered, citing to supporting factual data or medical texts/treatises, as appropriate.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MATTHEW W. BLACKWELDER
Acing Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


